This year’s general debate
unfolds against an international backdrop in which
terrorist acts of great ferocity have become all too
common. The latest, heinous form of terrorism is
hostage-taking, which has caused deep sorrow to many
of our nations. Again and again, the international
community has been caught off guard, unable to
respond quickly or effectively. New humanitarian
catastrophes have afflicted some of the world’s poorest
peoples. Difficult stabilization processes are still under
way in many regions where the international community
is implementing United Nations resolutions.
Some areas of the world have seen economic and
social progress. Yet we cannot ignore the fact that
entire regions — especially in Africa — are crippled
by poverty, malnutrition, disease and illiteracy. That is
why Italy takes a leading role in combating those ills in
multilateral forums and through bilateral means.
Our peoples demand security. We must join
forces to strengthen international cooperation and to
confront the common threat of terrorist organizations.
The false prophets of terror are able to spread their
message of death as a result of ignorance among
cultures. To counter their distortions, we should
mobilize people’s consciences and strengthen dialogue
among civilizations with different histories but shared
values and a common belief in human dignity.
Peace and development — the agenda of security
and human promotion — are related goals that require
a coordinated approach carried out through multilateral
institutions and in a spirit of equal partnership with
developing countries. In that regard, I would like to
stress the fundamental importance of a major event that
will take place in 2005. That initiative will be a unique
opportunity for a comprehensive review of progress
towards the attainment of the Millennium Development
Goals.
In our globalized, interdependent world,
international organizations are expected to provide
leadership not only through abstract formulations of
general principles, but also through effective, shared
initiatives supported by broad consensus. Our priority
is to strengthen the multilateral system and to
reinvigorate the role of the United Nations. That is the
responsibility that the Secretary-General set out for us
27

at the last session of the General Assembly. There are
two conditions for success: a sounder understanding of
the threats we face and a broad consensus on the
policies aimed at confronting them. Effective
multilateralism depends much more on political will
and shared goals than on structures and procedures.
The multilateral system — which demands
responsibility and commitment — is judged by the
results it enables us to achieve. That is why the whole
international community must be involved, starting
with the States that command greater resources and
capabilities. Multilateral decisions can be difficult, but
that is no excuse for inaction.
The starting point for United Nations reform is a
review of the Organization’s policies. Italy welcomes
the reform of United Nations peacekeeping and peace-
building, which we — as the sixth largest contributor to
the United Nations budget and one of the top contributors
of troops to peacekeeping operations over the past 10
years — support. Strengthening that critical sector will
help to prevent the recurrence of conflicts, to consolidate
the gains of peace, to re-establish the rule of law and to
guarantee freedom for all. Italy will also continue to
support the growing financial, operational and training
demands of new missions, particularly in Africa —
here, I am also thinking about the New Partnership for
Africa’s Development — and elsewhere.
Crisis management is a United Nations priority
that demands greater coordination of its components
and a stronger commitment on the part of Member
States to protect human beings and to uphold their
dignity. We thus look forward to the report of the Panel
of Eminent Personalities appointed by the Secretary-
General. The membership will have to examine it and
discuss its recommendations thoroughly and openly.
A firm agreement on the policies of the United
Nations must be upheld by institutions that enjoy the
consensus and participation of the membership. We are
encouraged by the results achieved so far with regard
to improving the functioning of the General Assembly.
On Security Council reform, we have not yet
been able to find an agreement that reconciles the
various approaches on the table. That should not deter us
from seeking solutions that are not divisive. Any decision
imposed upon Member States would seriously undermine
the credibility of the Council and the legitimacy of its
action. Confronted with global challenges of great
magnitude, the international community cannot afford
profound divisions within its ranks.
Italy is in favour of a Security Council reform
inspired by the principles of greater inclusiveness,
effectiveness, democratic participation and geographic
representation, starting with the developing countries.
We are firmly convinced that the best way to pursue
such a reform is to establish new non-permanent seats.
Since States would occupy those seats on the basis of
periodic elections, they would be accountable to the
general membership.
Some Member States, however, have advocated
the addition of new permanent seats — for themselves.
We do not believe the Council’s difficulties can be
resolved through new permanent, irrevocable
appointments and national mandates. Such a move
would sow division, frustration, and perhaps
disengagement, among the membership. Important
areas of the world would be left without representation.
For one, there would be no seat at the Council table for
the Arab and Islamic world. Can the international
community really afford this at a time when we are
trying to broaden the dialogue among different faiths
and cultures?
On the other hand, if a broad consensus emerges
with full respect for the sovereign equality of all
Member States, we are willing to contemplate more
frequent rotation or longer terms for countries that
make a greater contribution to the objectives of the
United Nations. Should reflections of the High-level
Panel on Threats, Challenges and Change be driven by
such a bold and innovative approach, we would
strongly support their endeavour. I am convinced that
many other countries would also be ready to accept it.
In addition, a closer relationship should be built
between elected members and their regional groups.
That would enhance the accountability of elected
members and would make the Council more
representative and its deliberations more legitimate.
Already in San Francisco in 1945 the founding
fathers recognized the importance of regional
organizations, whose relations with the United Nations
are governed by Chapter VIII of the Charter, and
whose role has grown steadily in the years that
followed. Increasingly, States belonging to the same
region have felt a sense of common responsibility for
crises affecting them all. Moreover, regional
28

arrangements provide small to mid-size States with a
greater say in the decisions of international forums.
More should be done to express those realities at
the United Nations and in the Security Council. As a
founding member of the European Union, the
depositary of its treaties and the host for the solemn
signature of the new European Constitution, Italy
believes that today’s 25-member European Union has a
fundamental contribution to make to the objectives of
the United Nations. We have always worked to allow
the European Union to speak with a single, more
influential, voice. We realize, of course, that we are
dealing with a gradual process. Nevertheless, we must
stay the course and not jeopardize the achievement of
our goal in the interests of all Europeans.
Let me conclude with a final, strong appeal to
States Members. Let us join forces, abandon national
ambitions and seek the least divisive ways to enhance
multilateralism. That is the only way the international
community can meet the global challenges of the new
millennium. In deciding between the satisfaction of the
few and the inclusion of the many, the wrong choice is
a luxury that the United Nations — at the very heart of
the international system — can ill afford to make.